Citation Nr: 1232542	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-38 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for claimed dry eye syndrome.      

2.  Entitlement to service connection for claimed lung disability to include breathing difficulty and asthma.    



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the RO. 

The issue of service connection for dry eye syndrome is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown to have manifested complaints of difficulty breathing and was prescribed antiasthmatic medication during his period of active service.   

2.  The currently demonstrated asthma is shown as likely as not to have had its clinical onset and received treatment during the Veteran's recently completed period of extended active service.    
  

CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by asthma is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


2.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


3.  Analysis

In the present case, the Veteran asserts that he developed asthma during his extensive period of active service.  Essentially, service connection may be granted if the evidence establishes that the claimed disability is related to service.  The Board finds that the evidence of record supports the grant of service connection for asthma.  

There is competent evidence of symptoms of difficulty breathing in active service.  The January 2007 report of medical history noted that the Veteran reported "yes" when asked if he had asthma or breathing problems related to exercise, weather, or pollen.  He reported having shortness of breath and wheezing and being prescribed and using an inhaler.  The examining physician noted that the Veteran had shortness of breath for two to three years and the shortness of breath was intermittent and occurred at the end of the day when the Veteran was tired.  The physician also noted that the Veteran had been prescribed Albuterol as needed.  The examination of the lungs was noted to be within normal limits.  The chest x-ray examination was normal.  

The service treatment records show that Albuterol had been prescribed in January 2001; at that time, the Veteran was assessed as having sino-bronchitis.  

The treatment records from an Army Medical Center dated in August 2007 show that the Veteran sought medical treatment for asthma.  It was noted that the Veteran's asthma was mainly with exercise, but it was now taking the Veteran longer to regain his breath with rest.  He was currently on an antiasthmatic Albuterol.  

A September 2007 Army Medical Center treatment record indicates that pulmonary function tests revealed mild persistent asthma.  Moderate persistent asthma was subsequently diagnosed and the Veteran was continued on his medications.  

There is medical evidence and credible lay assertions that serve to establish a continuity of symptomatology referable to asthma beginning in the Veteran's long period of active duty.  There is evidence that the Veteran was prescribed an antiasthmatic medication in service and has continued on this medication after service.  This clearly confirmed by treatment after service.    

The Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not developed asthma during his extensive active service.  In resolving all reasonable doubt in favor of the Veteran, service connection for asthma is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   


  
ORDER

Service connection for asthma is granted.  


REMAND

The Veteran argues that service connection is warranted for dry eye syndrome.  A February 2007 VA examination report indicates that the Veteran has dry eye syndrome due to a photorefractive keratectomy which was performed two years earlier.    

The Board notes that records of the in-service photorefractive keratectomy are not associated with the claims file.  Hence, the Board finds that the RO should conduct another search for any outstanding of service treatment records including records of the photorefractive keratectomy and any outstanding ophthalmologic or optometric treatment records.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).  

The Veteran should also be asked to submit copies of any outstanding service treatment records including medical records of the in-service photorefractive keratectomy that he has in his possession.  

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The record suggests that the Veteran underwent a photorefractive keratectomy during service and this resulted in dry eye syndrome.  See the February 2007 VA examination report.  VA regulations indicate that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b).

The RO also should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records referable to treatment for the claimed dry eye syndrome since service.  

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran should be informed that he may submit evidence to support his claim including any evidence of in-service treatment for the claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center and any other appropriate service department and make an attempt to obtain any outstanding service treatment records including copies of the record of the in-service photorefractive keratectomy and any ophthalmologic or optometric treatment records.  The RO should incorporate any such records into the Veteran's claims file. 

2.  The RO should contact the Veteran and ask him to submit copies of any outstanding service ophthalmologic or optometric treatment records including records of the in-service photorefractive keratectomy that he has in his possession.  

3.  The RO should take appropriate steps to contact the Veteran in order to ask him to identify all sources of VA and non-VA medical treatment received for the claimed dry eye syndrome since service.  The RO should ask the Veteran to identify the health care provider who performed the in-service photorefractive keratectomy. 

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence showing treatment of the claimed disorders during active service. 

4.  The RO then should have the Veteran scheduled for a VA ophthalmologic examination.  The claims folder should be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the entire record, the examiner should answer the following questions:  

(a).  Was the in-service photorefractive keratectomy performed for the effect of ameliorating (improving) disease or other conditions incurred before enlistment?  

(b).  Was the in-service photorefractive keratectomy performed for the effect of ameliorating (improving) disease or other conditions that were incurred or first manifested during active service?   

(c).  Does the Veteran currently have dry eye syndrome?  Is this syndrome a disability?  Is it at least as likely as not that the dry eye syndrome was incurred in service?  What is the cause of the dry eye syndrome?  

(d).  Is dry eye syndrome a usual effect of photorefractive keratectomy?  

A complete rationale should be given for all opinions and conclusions expressed and the examiner should identify the evidence of record which supports the medical conclusions. If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

5.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


